           Case 1:19-cv-00214-AJ Document 2 Filed 03/05/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                              )
                                             )
v.                                           )        Civil Action No.: 1:19-CV-00214-SM
                                             )
DeMoulas Super Markets, Inc. d/b/a           )
Market Basket, and                           )
Dennis Labatte                               )


                         NOTICE OF ATTORNEY APPEARANCE

       Please enter my appearance as counsel in this case for the Defendants DeMoulas Super

Markets and Dennis Labatte.

                                             Respectfully submitted,

                                             DeMoulas Super Markets and Dennis Labatte

                                             by their attorneys,
                                             Maggiotto, Friedman, Feeney & Fraas, PLLC

Date: March 5, 2019                          By:       /s/ Joshua Hilliard
                                                     Joshua Hilliard, Esq. (NH Bar No. 265632)
                                                     58 Pleasant Street
                                                     Concord, NH 03301
                                                     603-232-5469, 603-225-5152
                                                     jhilliard@mffflaw.com



                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing has been served via e-mail and through the
Court’s e-filing system this 5th day of March, 2019, to Leslie H. Johnson, Esq.
                                                      __/s/ Joshua Hilliard_________________
                                                      Joshua Hilliard, Esq




                                                 1
